Citation Nr: 0905529	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to 
November 1972 and from September 1990 to June 1991, with 
additional service in the Alabama National Guard.  He died in 
December 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
VA RO in Columbia, South Carolina, which denied entitlement 
to service connection for the cause of death.  

The claim for service connection for the cause of death had 
been previously denied, inter alia, in a final decision by 
the VA RO in Montgomery, Alabama, dated in August 2002.  The 
appellant sought to reopen her claim in September 2004.  
Although the RO adjudicated this service connection claim on 
the merits in the December 2004 rating decision, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

In August 2007 the appellant was scheduled for an RO hearing, 
but failed to appear because she did not receive notice of 
the hearing.  In November 2007, the appellant was scheduled 
for another RO hearing, but, again, failed to appear.  The 
hearing notice was not returned as undeliverable, and no 
further communication was received from the appellant 
regarding the hearing request or her failure to appear.  
Thus, the hearing request is deemed withdrawn.

In September 2004 the appellant alleged clear and 
unmistakable error in the August 2002 rating decision, but 
has made no subsequent argument regarding this claim. She 
should contacted to clarify whether she wishes to pursue this 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development of this matter is warranted.  The appellant 
contends that she has submitted new and material evidence to 
reopen a claim for service connection for the cause of death.  
She asserts that her husband developed myeloma while he was 
on active duty during the Gulf War, which ultimately resulted 
in his death.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
Board notes that the appellant was provided with VCAA notice 
by correspondence dated in July 2002 and September 2004.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Unfortunately, the previous correspondence sent by VA does 
not discuss the bases for the denial of service connection 
for the cause of death in the prior final rating decision, 
nor does it adequately notify the appellant of the specific 
evidence and information that is necessary to reopen her 
claim for service connection for the cause of death.  
Therefore, the appellant should be provided with a proper 
notice letter that complies with the Court's holding in Kent.  

In addition, the claims file also contains a January 2009 
Written Brief Presentation by the appellant's representative, 
which reflects a request for development of the record, to 
include the retrieval of medical records for the period of 
1991 to 1998.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of pertinent treatment records.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Hence, the 
appellant should be asked to provide these records if in her 
possession or to complete an authorization form so that VA 
can request these records on her behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it pertains to the matter of 
whether new and material evidence has been 
received to reopen the claim for service 
connection for the cause of death.  The 
appellant should be provided 
correspondence which contains the 
applicable standard for the submission of 
new and material evidence.  The notice 
should explain that "material evidence" is 
existing evidence, that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  The letter 
should specifically identify the issue and 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  After providing the appropriate 
notice, the RO/AMC should give the 
appellant and her representative another 
opportunity to present any additional 
information and/or evidence pertinent to 
the claim on appeal.  The RO/AMC should 
specifically ask the appellant and her 
representative to provide the records 
alluded to in the January 2009 Written 
Brief Presentation, if in her possession, 
and should attempt to obtain any 
additional evidence for which the 
appellant provides sufficient information 
and, if needed, authorization, following 
the current procedures prescribed in 38 
C.F.R. § 3.159 (2008).  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




